DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 10/1/2021 which claims benefit of the provisional application 63/189,668 filed on 5/17/2021.


Claims 1-20 are pending in this case. Claims 1, 8, and 15 are independent claims.




Claim Objections
Claims 1 and 20 are objected to because of the following informalities:    
Claim 1, line 1, replace “… method, comprising …” with “… method, the method comprising …”
Claim 20, lines 4-5, replace “… trained to determining …” with … trained to determine …””
Appropriate correction is required.

Claims 9 and 10 recite the limitation “… wherein the memory device contains further instructions, which …” on line 1, then continue to recite “the status indicator” for which there is insufficient antecedent basis in each of these claims, since independent claim 8 (from which claim 9 depends) recites a “plurality of status indicators”. Examiner suggests replacing the above-indicated language in each of claims 9 and 10 with “wherein the memory device contains further instructions, for each of the status indicators, which …” 
Appropriate correction is required.

Claims 16 and 17 recite the limitation “… wherein the operations further comprise: …” on lines 1-2, then continue to recite “the status indicator” for which there is insufficient antecedent basis in each of these claims, since independent claim 15 (from which claim 16 depends) recites a “plurality of status indicators”. Examiner suggests replacing the above-indicated language in each of claims 16 and 17 with “wherein the operations further comprise, for each of the status indicators : …” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claims 6 and 13, Examiner respectfully notes that it is unclear in the current claim recitation what steps are being performed before, during, or after obtaining the plurality of status indicators. Thus these claims, as recited, are rendered indefinite.

Regarding claims 7 and 14, they are rejected for fully incorporating the deficiencies of claims 6 and 13 from which they depend. 

For purposes of art rejection, Examiner interprets claim 6 as 
“… method of claim 1, the method further comprising:
prior to obtaining the plurality of status indicators,  recommending the second user for inclusion of status information in the graphical elementand receiving an acceptance of the recommendation at the first electronic device; and
obtaining the plurality of status indicators after receiving the acceptance.”

For purposes of art rejection, Examiner interprets claim 13 as 
“… cause the processor to:
prior to obtaining the plurality of status indicators, recommend the second user for inclusion of status information in the graphical element and receiving an acceptance of the recommendation at the first electronic device; and
obtain.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claims 1, 8, and 15 recite “determining … a respective relevance priority of a plurality of status indicators” and “selecting … a subset of the plurality of status indicators based on the determined respective priorities”, both of which can be recognized as steps of a mental process that can be performed in the human mind, but for the recitation of generic computer components (such as “a first electronic device” (for claim 1), a processor (for claims 8 and 15), “a memory” (for claim 8), and a “non-transitory computer-readable medium” (for claim 15)). This can be exemplified by any determination of relative priorities for elements within a specific set based on an importance criteria using a human mind then picking a subset of these elements based on the relative priorities determined, which falls within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the above-indicated limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.  Furthermore, the additional elements of “obtaining … a plurality of status indicators, each of which indicates a respective status of a second user of a second electronic device” and “displaying the subset of the plurality of status indicators in a graphical element on the first electronic device” amount to no more than adding insignificant extra-solution activity of mere data gathering and data presentation, respectively. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic device or a processor and a memory/a non-transitory computer-readable medium to perform the determination and selection steps described above amounts to no more than mere instructions to apply the exception using generic computer components. The “obtaining” step is further considered well-understood, routine, and conventional in view of the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicating that mere collection or receipt of data over a network is a well-understood, routine, conventional function when it is claimed in a merely generic manner. The “displaying” step is also considered well-understood, routine, and conventional in view of the OIP Techs. court decision also cited in MPEP 2106.05(d)(II) indicating that mere presentation or display of information is a well-understood, routine, conventional function when it is claimed in a merely generic manner. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Neither can insignificant extra-solution activity. 
Therefore, these limitations, taken alone or in combination, do not integrate the abstract idea into a practical application or recite significantly more that the abstract idea. Thus, these independent claims are not patent eligible.

The dependent claims respectively recite additional limitations of: determining the relevance priority for the status indicator using the status indicator and the obtained relevance priority curve …(claims 2, 9, and 16), extracting the relevance priority from the obtained relevance priority curve … … (claims 3, 10, and 17), determining … additional respective relevance priority of each of the additional status indicators and selecting an additional subset of the plurality of additional status indicators based on the determined additional respective priorities (claims 5, 12, and 18), and recommending … the second user … (claims 6, 7, 13, 14, 19, and 20). These additional limitations (in claims 2, 3, 5-7, 9, 10, 12-14, and 16-20)  also constitute concepts performed in the human mind which fall within the “Mental Processes” groupings of abstract ideas.
This judicial exception is not integrated into a practical application. Additional elements of obtaining a relevance priority curve … (claims 2, 9, and 16), obtaining a time … (claims 3, 10, and 17), including specific types of status indicators (claims 4 and 11), obtaining … a plurality of additional status indicators … and displaying the additional subset of the plurality of additional status indicators … (claims 5, 12, and 18), and receiving an acceptance of the recommendation (claims 6, 13, and 19), all amount to no more than adding insignificant extra-solution activity/specifications related to data gathering, data input, or data displaying. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional element of providing local data associated with a plurality of users … as input to a machine-learning model trained to determining significance of the contacts of a user (claims 7, 14, and 20) is a mere usage of a trained machine-learning model with no specific practical application; it merely links the use of an exception to a technological environment and still does not impose any meaningful limits on practicing the abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining information, displaying output, and receiving input which are mere data gathering, data input, or data displaying are again insignificant extra-solution activity steps that cannot provide an inventive concept. Neither can the link of the use of the abstract idea to a certain technological environment. All of these additional elements as generically claimed are considered well-understood, routine, and conventional. 
Therefore, these limitations, taken alone or in combination, do not integrate the abstract idea into a practical application or recite significantly more that the abstract idea. Thus, these dependent claims are also not patent eligible.


Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mierau et al., US Patent No. 10,027,775 Bl (hereinafter as Mierau).

Regarding independent claim 1, Mierau discloses a method [see e.g. col. 1, line 57], the method comprising: 
obtaining, by a first electronic device associated with a first user, a plurality of status indicators, each of which indicates a respective status of a second user of a second electronic device [especially note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102; see col. 6, lines 13-39 describing receiving information from user devices for each user device 102 and creating one or more status items based on each respective device information; see fig. 1 and note the possibility of two or more users]; 
determining, by the first electronic device, a respective relevance priority of each of the plurality of status indicators [note in col. 6, lines 54-56 that a priority is associated with each status item by the messaging system 106; again note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102]; 
selecting, by the first electronic device, a subset of the plurality of status indicators based on the determined respective priorities [note in col. 2, lines 50-52 the selection of the two highest priority status items for a contact]; and 
displaying the subset of the plurality of status indicators in a graphical element on the first electronic device [again see col. 2, lines 50-52 and note the display of the selected status items in the feed; note in col. 10, lines 11-12 the feed including status items; note the feed 503 in fig. 5].

Regarding independent claim 8, Mierau also discloses a system [see e.g. col. 1, line 57 and col. 8, lines 21-44] implementable in a first electronic device associated with a first user [especially note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102], the system comprising: 
a processor [again see e.g. col. 8, line 22]; and 
a memory device containing instructions [see e.g. fig. 2, memory 204 and instructions 224], which when executed by the processor [see col. 8, lines 48-56], cause the processor to: 
obtain a plurality of status indicators, each of which indicates a respective status of a second user of a second electronic device [see col. 6, lines 13-39 describing receiving information from user devices for each user device 102 and creating one or more status items based on each respective device information; see fig. 1 and note the possibility of two or more users]; 
determine a respective relevance priority of each of the plurality of status indicators [note in col. 6, lines 54-56 that a priority is associated with each status item by the messaging system 106]; 
select a subset of the plurality of status indicators based on the determined respective priorities [note in col. 2, lines 50-52 the selection of the two highest priority status items for a contact]; and 
 display the subset of the plurality of status indicators in a graphical element on the first electronic device [again see col. 2, lines 50-52 and note the display of the selected status items in the feed; note in col. 10, lines 11-12 the feed including status items; note the feed 503 in fig. 5].

Regarding independent claim 15, Mierau also discloses a non-transitory machine-readable medium comprising instructions  [see col. 8, lines 45-48; see also col. 8, line 57-col. 9, line 3]that, when executed by a processor [again see col. 8, lines 48-56], cause the processor to perform operations comprising: 
obtaining, by a first electronic device associated with a first user, a plurality of status indicators, each of which indicates a respective status of a second user of a second electronic device [especially note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102; see col. 6, lines 13-39 describing receiving information from user devices for each user device 102 and creating one or more status items based on each respective device information; see fig. 1 and note the possibility of two or more users]; 
determining, by the first electronic device, a respective relevance priority of each of the plurality of status indicators [note in col. 6, lines 54-56 that a priority is associated with each status item by the messaging system 106; again note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102]; 
selecting, by the first electronic device, a subset of the plurality of status indicators based on the determined respective priorities [note in col. 2, lines 50-52 the selection of the two highest priority status items for a contact]; and 
displaying the subset of the plurality of status indicators in a graphical element on the first electronic device [again see col. 2, lines 50-52 and note the display of the selected status items in the feed; note in col. 10, lines 11-12 the feed including status items; note the feed 503 in fig. 5].

Regarding claims 2, 9, and 16, the rejection of independent claims 1, 8, and 15 are respectfully incorporated. 
Mierau further teaches that determining the respective relevance priority of each of the status indicators comprises: 
obtaining a relevance priority curve corresponding to a status type of the status indicator [see col. 6, lines 54-64 describing a priority and an expiration time with each status item based on a type of the status item; Examiner notes that the association of the priority with the expiration time is the equivalent of a curve that relates the priority to time; note also the transmittal of the status items along with the associated priority and expiration time as per col. 6, line 65-col. 7, line 1]; and 
determining the relevance priority for the status indicator using the status indicator and the obtained relevance priority curve corresponding to the status type of the status indicator [again see col. 6, line 54-col. 7, line 1; additionally note the scenario of expiration time reached and consequently altering the determination of a relevance priority for a specific status of a specific status type, as described in col. 5, lines 51-65].

Regarding claims 3, 10, and 17, the rejection of claims 2, 9, and 16 are respectfully incorporated. 
Mierau further teaches that determining the relevance priority for the status indicator using the status indicator and the obtained relevance priority curve corresponding to the status type of the status indicator [again see col. 6, lines 54-64 describing a priority and an expiration time with each status item based on a type of the status item] comprises: 
obtaining a time associated with the status indicator [see e.g. col. 5, lines 39-41 and note how the time associated with the status item is received]; and 
extracting the relevance priority from the obtained relevance priority curve corresponding to the status type of the status indicator using the time [again note the scenario of expiration time reached and consequently altering the determination of a relevance priority for a specific status of a specific status type, as described in col. 5, lines 51-65; see also in col. 9, lines 41-52 how the relevance priority is determined based on the relevance priority-time relationship].

Regarding claims 5, 12, and 18, the rejection of independent claims 1, 8, and 15 are respectfully incorporated.
Mierau further discloses:
obtaining, (by the first electronic device associated with the first user [again note in col. 7, lines 32-34 the embodiment where operations described as being performed by the messaging system 106 can be performed by a user device 102]), a plurality of additional status indicators, each of which indicates a respective additional status of a third user of a third electronic device [see col. 6, lines 13-39 describing receiving information from user devices for each user device 102 (note that there are 3 different user devices 102A, 102B, and 102C in fig.1) and creating one or more status items based on each respective device information; see also col. 3, lines 10-15 indicating additional user devices 102 and see col. 3, line 66- col. 4, line 20 describing obtaining additional status indicators of users for each additional user device]; 
determining an additional respective relevance priority of each of the additional status indicators [note in col. 6, lines 54-56 that a priority is associated with each status item by the messaging system 106; again see col. 3, lines 10-15 indicating additional user devices 102; note also e.g. in col. 3, lines 30-51 that a contact is a second or third user that the user of the first device has stored in their address book or has a connection with through a social network]; 
selecting an additional subset of the plurality of additional status indicators based on the determined additional respective priorities [note in col. 2, lines 50-52 the selection of the two highest priority status items for each contact]; and 
displaying the additional subset of the plurality of additional status indicators in the graphical element on the first electronic device [again see col. 2, lines 50-52 and note the display of the selected status items in the feed; note in col. 10, lines 11-12 the feed including status items for more than one user (contact); note the feed 503 in fig. 5 including status indicators for each additional user displayed in the same graphical element on the device].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau (as applied to claims 1 and 8 above respectively) in view of Bitran et al., US PGPUB 2015/0332334 A1 (hereinafter as Bitran).

Regarding claims 4 and 11, the rejection of independent claims 1 and 8 are respectfully incorporated.
Mierau further teaches that the plurality of status indicators includes a location status indicator [see e.g. col. 1, lines 66-67 describing a status item indicating the location of a contact] and an availability status indicator [see e.g. col. 2, lines 3-5 describing a status item indicating availability of a user to chat].
Mierau does not explicitly teach that the plurality of status indicators includes a purchase indicator.
Bitran teaches a purchase indicator of a user (that is in a network of other users) [see e.g. [0003] and note the participation status of a user with respect to an offer or coupon; note the options being purchased, declined, undecided yet, etc.; see also [0057]].
It would have been obvious to one of ordinary skill in the art having the teachings of Mierau and Bitran before the effective filing date of the claimed invention to modify the plurality of status indicators in the method/system taught by Mierau to explicitly specify the inclusion of a purchase indicator, as per the teachings of Bitran. The motivation for this obvious combination of teachings would be to enable users to chat about the offer (subject to purchase) within the group of users, as suggested by Bitran [see [0018], especially the last 4 lines; see also [0057]].


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau (as applied to claims 1, 8, and 15 above respectively) in view of Tiwari et al., US PGPUB 2016/0224562 A1 (hereinafter as Tiwari).

Regarding claims 6 and 13, the rejection of independent claims 1 and 8 are respectfully incorporated. 
Mierau does not explicitly teach instructions that:
prior to obtaining the plurality of status indicators, cause: recommending the second user for inclusion of status information in the graphical element and receiving an acceptance of the recommendation at the first electronic device; and
obtaining the plurality of status indicators after receiving the acceptance.

Tiwari teaches:
prior to obtaining a plurality of status indicators, recommending a new user for inclusion of status information in the graphical element at a first electronic device of a first user [see e.g. [0060] for connection recommendation offered at a first device of a first member; see also [0052], lines 1-4] and receiving an acceptance of the recommendation at the first electronic device [see e.g. [0052], lines 7-8 indicating an option to accept the recommendation at the first device]; and
obtaining the plurality of status indicators after receiving the acceptance [see e.g. [0019] indicating obtaining status updates following an acceptance being received].

It would have been obvious to one of ordinary skill in the art having the teachings of Mierau and Tiwari before the effective filing date of the claimed invention to modify the method/system including obtaining a plurality of status indicators of a second user as taught by Mierau to explicitly specify recommending the second user and receiving an acceptance of the recommendation prior to obtaining the plurality of status indicators, then obtaining the plurality of status indicators after receiving the acceptance, as per the teachings of Tiwari. The motivation for this obvious combination of teachings would be to enable increasing the connectedness of contacts that are members of a social network, for instance via providing recommendations based on who the first user may know or want to connect to, as suggested by Tiwari [see e.g.  [0012], especially the last 3 lines; see also the title and the abstract].

Regarding claim 19, the rejection of independent claim 15 is incorporated. 
Mierau does not explicitly teach:
recommending, by the first electronic device, the second user for inclusion of status information in the graphical element; 
receiving an acceptance of the recommendation at the first electronic device; and 
obtaining the plurality of status indicators after receiving the acceptance.

Tiwari teaches:
recommending, by a first electronic device, a new user for inclusion of status information in the graphical element at the first electronic device of a first user [see e.g. [0060] for connection recommendation offered at a first device of a first member; see also [0052], lines 1-4];
 receiving an acceptance of the recommendation at the first electronic device [see e.g. [0052], lines 7-8 indicating an option to accept the recommendation at the first device]; and
obtaining the plurality of status indicators after receiving the acceptance [see e.g. [0019] indicating obtaining status updates following an acceptance being received].

It would have been obvious to one of ordinary skill in the art having the teachings of Mierau and Tiwari before the effective filing date of the claimed invention to modify the operations including obtaining a plurality of status indicators of a second user as taught by Mierau to explicitly specify recommending the second user, receiving an acceptance of the recommendation, and obtaining the plurality of status indicators after receiving the acceptance, as per the teachings of Tiwari. The motivation for this obvious combination of teachings would be to enable increasing the connectedness of contacts that are members of a social network, for instance via providing recommendations based on who the first user may know or want to connect to, as suggested by Tiwari [see e.g.  [0012], especially the last 3 lines; see also the title and the abstract].


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau in view of Tiwari, as applied to claims 6 and 13 above respectively, and further  in view of Liu et al., US PGPUB 2015/0006286 A1 (hereinafter as Liu).

Regarding claim 7, the rejection of claim 6 is incorporated. 
Mierau/Tiwari does not explicitly teach that recommending the second user comprises: 
providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user; and 
recommending the second user based on an output of the machine learning model.

Liu teaches that recommending a new user [note the recommendation in [0088] and note the use for recommending connections in [0089], especially the first 5 lines] that comprises: 
providing local data associated with a plurality of users associated with a plurality of contacts stored at a first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user [see abstract; see fig. 3, 312 describing a machine-learning model based on contact profiles; note the relevance scores related to the recommendations in fig. 8, 818 and 822, for instance; see also [0022]]; and 
recommending a new contact (user) based on an output of the machine learning model [again note the recommendation in [0088] and note the use for recommending connections in [0089], especially the first 5 lines].

It would have been obvious to one of ordinary skill in the art having the teachings of Mierau, Tiwari, and Liu, before the effective filing date of the claimed invention to modify the operations taught by Mierau and modified by Tiwari to explicitly specify that recommending the second user comprises providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user, and recommending the second user based on an output of the machine learning model, as per the teachings of Liu. The motivation for this obvious combination of teachings would be to enable increasing the effectiveness and accuracy of recommendations, as suggested by Liu [see e.g. [0022]].

Regarding claim 14, the rejection of claim 13 above is incorporated. 
Mierau/Tiwari does not explicitly teach:
providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determine relevance of the contacts of a user; and 
recommending the second user based on an output of the machine learning model.

Liu teaches: 
providing local data associated with a plurality of users associated with a plurality of contacts stored at a first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user [see abstract; see fig. 3, 312 describing a machine-learning model based on contact profiles; note the relevance scores related to the recommendations in fig. 8, 818 and 822, for instance; see also [0022]; note the use for recommending connections in [0089], especially the first 5 lines]; and 
recommending a new contact (user) based on an output of the machine learning model [again note the recommendation in [0088] and note the use for recommending connections in [0089], especially the first 5 lines].

It would have been obvious to one of ordinary skill in the art having the teachings of Mierau, Tiwari, and Liu, before the effective filing date of the claimed invention to modify the operations taught by Mierau and modified by Tiwari to explicitly specify providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user and recommending the second user based on an output of the machine learning model, as per the teachings of Liu. The motivation for this obvious combination of teachings would be to enable increasing the effectiveness and accuracy of recommendations, as suggested by Liu [see e.g. [0022]].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mierau (as applied to claim 15 above) in view of Liu.

Regarding claim 20, the rejection of independent claim 15 above is incorporated. 
Mierau teaches recommending users [see e.g. col. 4, lines 48-54 indicating including contacts with certain criteria (such as having a certain type of relationship with the  first user or frequently communicating with the first user)].
Mierau, however, does not explicitly teach:
providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determining relevance of the contacts of a user; and 
recommending the second user based on an output of the machine learning model.

Liu teaches: 
providing local data associated with a plurality of users associated with a plurality of contacts stored at a first electronic device as input to a machine-learning model trained to determining significance of the contacts of a user [see abstract; see fig. 3, 312 describing a machine-learning model based on contact profiles; note the relevance scores related to the recommendations in fig. 8, 818 and 822, for instance; see also [0022]; note the use for recommending connections in [0089], especially the first 5 lines]; and 
recommending a new contact (user) based on an output of the machine learning model [again note the recommendation in [0088] and note the use for recommending connections in [0089], especially the first 5 lines].

It would have been obvious to one of ordinary skill in the art having the teachings of Mierau and Liu before the effective filing date of the claimed invention to modify the recommendation of the second user taught by Mierau to explicitly specify providing local data associated with a plurality of users associated with a plurality of contacts stored at the first electronic device as input to a machine-learning model trained to determining significance of the contacts of a first user and recommending the second user based on an output of the machine learning model, as per the teachings of Liu. The motivation for this obvious combination of teachings would be to enable increasing the effectiveness and accuracy of recommendations, as suggested by Liu [see e.g. [0022]].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes from the cited art:
Anderson et al., US PGPUB 2009/0276700 Al that determines a plurality of user status indicators based on context information [see abstract and figs. 3a, 3b, and 4].
GRIFFIN et al., US PGPUB 2017/0331770 Al that receives presence data and presents a future presence indicator for collaboration contacts [see abstract].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145